REC'D IN COURT OF APPEALS
                                                12th Court of Appeals District

          To! TkOfAct Of Dnt Clerk
                 luiel-f+h G>urT Of Apppcls
                            I      -           | CATHY S. W
     rrryn!      Ross CiMonrl RiLWdf/yi ttllb^'J^O
                 BftyrJ Ltiil. O-OH
                 300 SpurJ13
                     feagut JX. 158fc0

          Re*.   CWNo. l3iS-00l3KK
             HJI _
                 o

                  I VlaW. f££#W Lj VtLOrnL QuJaf^ 4-locf 1
             ViaJ &ricjnT "fc> RtfrllrV) F/)r D^Cf^TIO/lOfy
             RWi/mo Cp/D.kO m-Hop. Court Of Cjr\m\\na\ App&Js
             in Ausfin Awes .1 f£sp£cf£Jly f£GLues*f +o
             k/iGuu uuVi^rViPr or noT vtil/ Attorw&y Willic/n
             Curktj HIpJ ujiTKi -mrt Court pcao-f rriof X
             fexStMcc) nofica o-F wy fi^ht fo riif a RD.fr.
             I diVJ vnnT f<?-U£V£ Ony .Suck fio"hC£ by C£fT|-
             -Pi£/J mail or oih(?ruJ^£. V)pc&£ noirf^ m^*if




    k
 rvSXe.    DuL "0 Mf.RcW^viS /IrtkfifiS 4te forreSpMcWtf uJAS pC€"
           parcel loy Z5tm/hLj HflLPl££S£ ho^ord fo Hf-Rich^c/s^,
cc.wk                                  1